JOHNSON, Circuit Judge.
I have examined the testimony and the points made by the counsel since the conclusion of the argument, and am satisfied that the impressions which I received upon the hearing are correct. I entirely agree in the conclusions of fact arrived at by the learned district judge. The insolvency of Fogg is clearly made out, and, notwithstanding the denials of the parties concerned, the circumstances lead irresistibly, to my mind, to the conclusion that the defendants as well as Fogg were aware of it. That a preference was actually effected by the transfer of the Annesley notes and mortgage is clear. The evidence satisfies me that Fogg intended a preference, and that, to say the least, the defendants had reasonable cause to believe that such was the purpose of the transaction. Indeed, I cannot understand how the operation can have had any other purpose, in a business point of view, on their part, than to secure a preference. Entertaining these views, I must direct an affirmance of the decree of the district court, with costs.